Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 4/11/2022. Claims 17-19 are canceled.  Claims 22-24 are new.  Claims 1, 8, 9, and 20-24 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with Peter Weissman 04/23/2022. 

The CLAIMS have been amended as follows: 

1. (Currently Amended) A modular arc thruster satellite comprising:
a plurality of arc thrusters, wherein each arc thruster of the plurality of arc thrusters has an outer electrode, an inner electrode, and an insulator therebetween;
a thruster housing having an open end leading to an exterior of the modular arc thruster satellite, the thruster housing receiving said plurality of arc thrusters;
a push rod; and
a motor for selectively operating the push rod to eject one of the plurality of arc thrusters from the modular arc thruster satellite via the open end of said thruster housing once that one of the plurality of arc thrusters has been expended.
8. (Currently Amended) The modular arc thruster satellite of claim 1, wherein each arc thruster of said plurality of arc thrusters is a discrete device.
9. (Currently Amended) The modular arc thruster satellite of claim 1, wherein each arc thruster of said plurality of arc thrusters is modular.
20. (Currently Amended) A modular arc thruster satellite comprising:
a plurality of discrete arc thrusters in a stacked relationship with one another to define a top arc thruster and a bottom arc thruster;
an ejector coupled to the bottom arc thruster;
a motor for selectively operating the ejector to eject the top arc thruster from the modular arc thruster satellite once that top arc thruster has been depleted;
a satellite housing, and wherein said ejector comprising a push rod having:
a threaded first end threadably rotationally coupled with said motor;
a second end opposite the first end, said second end having a head coupled to the bottom arc thruster;
an intermediate portion between the first end and the second end, said intermediate portion having a linear portion; and
a guide ring fixed to the satellite housing and having a central opening that receives the linear portion of said intermediate portion and prevents the push rod from rotating in response to the threaded first end being threadably coupled with said motor so that said push rod moves linearly with respect to said motor and said plurality of discrete arc thrusters.
21. (Currently Amended) A modular arc thruster satellite comprising:
a plurality of discrete arc thrusters in a stacked relationship with one another to define a top arc thruster and a bottom arc thruster;
an ejector coupled to the bottom arc thruster;
a motor for selectively operating the ejector to eject the top arc thruster from the modular arc thruster satellite once that top arc thruster has been depleted;
a thruster housing retaining said plurality of arc thrusters, and a spring-loaded door at an open end of the thruster housing.
22. (Currently Amended) The modular arc thruster satellite of claim 21, wherein each arc thruster of the plurality of discrete arc thrusters [[have]] has an outer electrode, an inner electrode and an insulator therebetween.
23. (Currently Amended) The modular arc thruster satellite of claim 22, wherein the outer electrode forms an inward lip that retains the inner electrode and the insulator.
24. (Currently Amended) The modular arc thruster satellite of claim 22, wherein the insulator has a top surface, and further comprising a conductive paint deposited on the top surface of the insulator.
Allowable Subject Matter
Claims 1-16 and 20-24 are allowable.
Reasons for allowance were provided in the Final Office Action dated 1/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741